     Case 1:18-cv-00434-NONE-JLT Document 32 Filed 07/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 JACK JOHNSON III,                                 No. 1:18-cv-0434-JLT (PC)

12                  Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS TO DENY
13                  v.                               DEFENDANT PTS OF AMERICA’S MOTION
14 PTS OF AMERICA, et al.,                           TO DISMISS

15                  Defendants.                      (Doc. Nos. 25, 29)

16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
19 under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On April 13, 2020, the magistrate judge filed findings and recommendations, which were
22 served on plaintiff and which contained notice to the parties that any objections to the findings

23 and recommendations were to be filed within fourteen days. (Doc. No. 29.) No objections have

24 been filed.

25          The court has reviewed the file and finds the findings and recommendations to be
26 supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
27 ORDERED that:

28 /////

                                                       1
     Case 1:18-cv-00434-NONE-JLT Document 32 Filed 07/16/20 Page 2 of 2


 1          1. The findings and recommendations filed April 13, 2020 (Doc. No. 29), are adopted in
 2 full;

 3          2. Defendant PTS of America’s motion to dismiss for failure to exhaust administrative
 4 remedies (Doc. No. 25) is DENIED; and

 5          3. Defendant is directed to file an Answer within fourteen days from the date of this
 6 Order.

 7
     IT IS SO ORDERED.
 8

 9     Dated:    July 16, 2020
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
